EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ovation Research, Inc. 15 Miller Street , Suite 2, Birobidjan, Russia, 679016 We hereby consent to the use of our audit report dated June 18, 2013 in this Amendment No. 1 to the Registration Statement on Form S-1, with respect to the balance sheet of Ovation Research, Inc. as of May 31,2013 and the related statements of operations, stockholders’ equity, and cash flows for the period December 28, 2012 (inception date) to May 31, 2013. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Goldman Accounting Services CPA, PLLC Goldman Accounting Services CPA, PLLC Suffern, New York September 5, 2013
